[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                    FILED
                                                          U.S. COURT OF APPEALS
                              No. 08-12361                  ELEVENTH CIRCUIT
                                                               December 15, 2008
                          Non-Argument Calendar
                                                             THOMAS K. KAHN
                        ________________________
                                                                   CLERK

                          Agency No. A98-730-999

PAOLA ANDREA LORENA MANTILLA-ORDONEZ,


                                                                       Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                        ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________
                               (December 15, 2008)


Before CARNES, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Paola Andrea Lorena Mantilla-Ordonez, a native and citizen of Colombia,
petitions for review of the Board of Immigration Appeals’s (“BIA”) decision,

affirming the Immigration Judge’s (“IJ”) order finding her removable and denying

her application for asylum, withholding of removal, and CAT relief.1

       Where, as here, the BIA expressly adopts the IJ’s decision, we review the

IJ’s decision. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). We

review the IJ’s factual determinations under the substantial evidence test and will

affirm if the decision “is supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Mejia v. U.S. Att’y Gen., 498 F.3d

1253, 1256 (11th Cir. 2007) (quotation omitted). We review the IJ’s legal

determinations de novo. Id.

       An alien who arrives in or is present in the United States may apply for

asylum, see INA § 208(a)(1), 8 U.S.C. § 1158(a)(1), and the U.S. Attorney

General or the Secretary of the Department of Homeland Security has discretion to

grant asylum if the alien meets the INA’s definition of “refugee,” see INA §

208(b)(1), 8 U.S.C. § 1158(b)(1). A “refugee” is:

       any person who is outside any country of such person’s nationality
       . . . , and is unable or unwilling to avail himself or herself of the
       protection of that country because of persecution or a well-founded
       fear of persecution on account of race, religion, nationality,
       membership in a particular social group, or political opinion.


       1
        Because Mantilla-Ordonez does not raise any challenge in her brief to the denial of
withholding of removal or CAT relief, she has abandoned those issues. See Sepulveda v. U.S.
Att'y Gen., 401 F.3d 1226, 1228 n. 2 (11th Cir. 2005).
                                              2
INA § 101(a)(42)(A); 8 U.S.C. § 1101(a)(42)(A).

      To establish asylum eligibility, the alien must, with specific and credible

evidence, establish (1) past persecution on account of a statutorily listed factor, or

(2) a “well-founded fear” that the statutorily listed factor will cause future

persecution. 8 C.F.R. § 208.13(a), (b); Al Najjar, 257 F.3d at 1287. Not all

“exceptional treatment” constitutes persecution, which is “an extreme concept,

requiring more than a few isolated incidents of verbal harassment or intimidation . .

. .” Zheng v. U.S. Att’y Gen., 451 F.3d 1287, 1290 (11th Cir. 2006) (internal

quotations and citations omitted). A finding of past persecution creates the

presumption of a well-founded fear of persecution and shifts the burden to the

government to demonstrate that either conditions have changed in the alien’s home

country, or the alien could avoid such persecution by relocating in the home

country and that relocation is reasonable. 8 C.F.R. § 208.13(b)(1). To rebut such a

showing, an applicant must show that she faces a threat of future persecution

country-wide. Arboleda, 434 F.3d at 1223.

      To establish a “well-founded fear” of future persecution, “an applicant must

demonstrate that his or her fear of persecution is subjectively genuine and

objectively reasonable.” Al Najjar, 257 F.3d at 1289. Evidence that a petitioner

has relatives living unharmed in the home country diminishes a well-founded fear

claim. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1258-59 (11th Cir. 2006).
                                           3
      The evidence in this case consisted of a single 15-minute instance, wherein

petitioner was held in a car against her will by FARC members with guns and told

to stop her political activities. Petitioner did not report the incident to the police.

Thereafter petitioner’s parents received a letter indicating that petitioner should

leave the city for five years. However, petitioner’s similarly-situated relatives

continue to live unharmed in the city. We find no error in the IJ’s determination

that petitioner did not suffer past persecution nor had established a reasonable fear

of future persecution.

PETITION DENIED.




                                            4